NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            NOV 21 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CANDAN BENTURK,                                  No. 09-73496

              Petitioner,                        Agency No. A070-127-162

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 6, 2013**
                              San Francisco, California

Before: REINHARDT, NOONAN, and WATFORD, Circuit Judges.

       Candan Benturk seeks review of the decision by the Board of Immigration

Appeals (“BIA”) denying his untimely motion to reopen removal proceedings to

allow him to apply for asylum based on changed country conditions in Turkey. 8

C.F.R. § 1003.2(c)(3)(ii). We review the BIA’s denial of a motion to reopen for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005).

      The BIA found inter alia that Benturk’s claims that country conditions in

Turkey have materially changed are “unduly speculative” and “unsupported by any

personal or objective evidence.” “[I]n the context of a motion to reopen, the BIA

is not required to consider allegations unsupported by affidavits or other

evidentiary material.” Patel v. INS, 741 F.2d 1134, 1137 (9th Cir. 1984).

      The BIA did not abuse its discretion in determining that Benturk did not

provide personal or objective evidence in support of his claims. Even taking his

asylum application as an affidavit, Benturk’s claims are speculative and

unsupported by the documentary evidence that he provides, much of which is not

relevant to establishing that he has reason to fear persecution following his return

to Turkey. In sum, Benturk has not provided sufficient evidence to show that

country conditions in Turkey are now such that he has a reasonable fear of future

persecution.

      The BIA did not abuse its discretion in denying Benturk’s motion to reopen,

and Benturk’s petition is therefore DENIED.




                                          2